Holt, Judge
(dissenting) :
"We still retain the common-lavv system of pleading, though greatly modified, and the well-known common-law classification of personal actions into actions ex contractu and ex delicto is still kept up. In fact, the classification must be a somewhat natural one, for we see it carefully ob*174served under the modern systems of Code pleading. Even the substantive law itself, treating of correlative civil rights and duties, is now classified and discussed, for the most part, under the general heads of contracts and torts. It is fair, therefore, to conclude that the distinctions which have led to this classification, in both the substantive and objective law, are founded somewhat in the nature of the things themselves, or have been found to be useful and convenient in practice, and so should not be lightly disregarded and confounded; for system depends upon science, and science upon classification.
This was a common-law action of trespass on the case, in tort, brought by the plaintiff", Lawson, against defendant, Conaway, to recover damages for malpractice in treating a fracture of plaintiff’s arm, with damages laid at ten thous- and dollars. The case was tried on a plea of not guilty, and no other, aud the jury found in favor of defendant.
Luring the trial it came out in evidence on plaintiff’s side that Lr. Conaway had sued the plaintiff before a justice for his services in treating the plaintiff’s arm, and had recovered a judgment for eighteen dollars, to show, I suppose, that defendant had collected his fee. Counsel for the defendant, Lr. Conaway, contend that when the doctor sued for his bill there was involved in that the very question which was passed upon by the jury in the case at law, citing as authority for such contention Ely v. Wilbur, 49 N. J. Law, 685 (10 Atl. Rep. 385, 441); Dale v. Lumber Co., 48 Ark. 188 (2 S. W. Rep. 703); Bellinger Craigue, 31 Barb. 534; Blair v. Bartlett, 75 N. Y. 150.
I think it could be shown that the weight of authority is the other way, under Code practice, as well as at common-law. I understand our law upon the subject, apart from chapter 50 of the Code, to be as follows: The malpractice described in plaintiff’s declaration is a common-law tort, and properly made the subject of an action in case. But because it is a tort which results from a breach of duty, and relating to and directly growing out of the services of Lr. Conaway as a surgeon, for which service Lawson had agreed expressly or impliedly to pay, it may, at Lawson’s option, be filed as a recoupment against the surgeon’s suit for his services. But Lawson is not compelled to put it in, *175by way of recoupment or counterclaim, on pain of being thereafter barred by the judgment in the action for such services.
Our practice is to leave this to the choice of Lawson, so that he may act upon such considerations of fitness, convenience, and the like, as the circumstances of his case may dictate, in regard to the time and the mode of enforcing his claim for damages; and no better illustration can be given of the fitness of leaving to him such choice than the case in hand, for in this State the jurisdiction of a justice, though large, is special, and limited to three hundred dollars, while the plaintiff’s account for eighteen dollars could not be sued for in the courts of general jurisdiction, because too small. The patient’s claim could not be recovered before a justice, though fully proved, because too large. See sections 52,56, c. 50, Code, where it is perhaps included under the term “Counterclaim,” but the option is given to sue for the whole amount in any court having jurisdiction.
If the plaintiff, Lawson, had appeared before the justice, and filed his claim for ten thousand dollars for malpractice as a counterclaim in defence or reduction of the doctor’s claim of eighteen dollars for his services, and eighteen dollars had been thus used, it is by no means clear that he could afterwards have sued for the excess.
But this involved questions that I do not care now to discuss ; for if Lawson’s demand for ten thousand dollars is a counterclaim, within the meaning of the term as used in section 55 of chapter 50, then the option is given him to sue for the whole amount in any court having jurisdiction, and so he would not be precluded from maintaining this action ex delicto, although, when sued by Dr. Conaway, before the justice, for eighteen dollars, he appeared and otherwise answered the action, yet did not produce his claim for the ten thousand dollars, with his evidence in support thereof.
For these reasons, I am constrained to dissent from the doctrine laid done in point No. 4 of the head notes, especially as I do not regard such question of res judicata as fairly arising on this record.
Reversed. Remanded.